DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2021 has been entered.

This office action is a response to amendments filed 04/26/2021 wherein claims 1 and 3 - 17 are pending and ready for examination.  

Response to Arguments
Applicant's arguments filed 04/26/2021 have been fully considered but they are not persuasive. 

Applicant Asserts:  As a preliminary matter the Office is thanked for the detailed Advisory Action. However, the Examiner response on page 2 fails to consider the amendments submitted after final and currently submitted herewith. For Example, Examiner Response, page 2 indicates “The instant specification at location [0014] discloses that the vehicle use data may come from manufacture data regarding the manufacture of use.” However, the claims have been amended to specifically define the data to be “the transportation vehicle data comprising data measured in operation of the transportation vehicle”. Likewise the log data has been amended to include “the name of each application and time of access”. Therefore, consideration and examination of the 

Examiner Response:  The Examiner enjoys working with applicant representative to advance the prosecution of this application.  Unfortunately, the amendments provide an additional challenge to the examining process.  Applicant has amended claim1 to highlight two features believed to read over the prior art of record Esler.  These amendments are:

receiving information about a desired use of the transportation vehicle data, the transportation vehicle data comprising data measured in operation of the transportation vehicle; and

wherein the log includes the name of each application and time of access by applications to the transportation vehicle data;

a. data measured the instant specification supports collecting measured data, while the vehicle is in operation at location [0012].  However, the instant specification does not support receiving information about a desired use of the transportation vehicle data, the transportation vehicle data comprising data measured in operation of the transportation vehicle.  As amended, Claim 1 cites the process whereby measured data is received before it is used in the vehicle.  If the method acquires the data already measured in operation before receiving an indication (information) about the desired use of the same data appears to cite an antecedent feature. As presented the amendment constitutes new matter.
b. logs the second amendment to Claim 1 cites whereby the log indicates the name and time of access by applications of the transportation vehicle. The Examiner is not persuaded that the prior art or record does not teach this feature.  In the Advisory Action of 04/19/2021, the 

Applicant Asserts:  Moreover, the manufacturer specification data of Esler cannot be considered the claimed “transportation vehicle data” because the manufacturer specifications of Esler are not “data measured in operation of the transportation vehicle,” as recited in the pending claims. Furthermore, the Office Action admitted Esler fails to teach or suggest a log and cited to Gormley to cure the deficiencies. Nevertheless, cited to Para. [0193] of Gormley merely refers to upgrading and repairing the systems of the vehicle itself during a servicing of the vehicle. As such, Gormley fails to teach or suggest a log or a log with the transportation vehicle data stored together with the log including time of access and each application that accessed the transportation vehicle data.Examiner Response:  The Examiner simply disagrees with applicant representative characterization of the prior art of record manufacturer specifications of Esler are not data measured in operation of the transportation vehicle.  For example, manufacturer specifications state that the vehicle should not travel faster than 120 miles per hour.  Clearly the vehicle displays the limit of speed designated by the manufacturer in the dashboard.  A speedometer measures/indicates the speed of the vehicle while the vehicle is in operation (or not in operation).  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 cites, in part, receiving information about a desired use of the transportation vehicle data, the transportation vehicle data comprising data measured in operation of the transportation vehicle.   As amended, Claim 1 cites the process whereby measured data is received before it is used in the vehicle.  If the method acquires the data already measured in operation before receiving an indication (information) about the desired use of the same data appears to cite an antecedent feature.  The Instant specification at location [0012] teaches the measured data but not that the data precedes the indication of its intended use.  Appropriate action is required.             

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


           Claims 1, 3, 4, 8-12, 15, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Esler; Craig Edward, US 20130124009 A1, May 16, 2013, hereafter referred to as Esler, in view of  Gormley; Joseph, US 20200111143 A1, April 8, 2014, hereafter referred to as Gormley.   
         
           As to claim 1, Esler teaches a method for managing collected transportation vehicle data relating to a transportation vehicle in a database - Esler [0001] - the disclosure relates to a system and method for managing personal configurations of vehicles), wherein the transportation vehicle data are stored in the database together with information about a permissible use of the transportation vehicle data – Esler [0018] The configuration application 112 also manages t… vehicle database 120, control module 130) of the system 100 configuration data containing the user's preferences for the available settings and features in vehicle 140), and wherein the database permits access to the transportation vehicle data only according to the information about the permissible use – Esler [0035] many transportation vehicles are now being equipped with parental control features that permit parents to configure the transportation vehicle's maximum speed, behavior of seatbelt warning system, and even the maximum audio volume), the method comprising:         
         receiving information about a desired use of the transportation vehicle data; the transportation vehicle data comprising data measured in operation of the transportation vehicle – Esler [0034] the user client 110 can communicate with the control module 130 to obtain necessary information as well as other ancillary information…Other ancillary information the control module may provide include, for example, the user's driving pattern including the usual driving speed, number of lane changes, etc., the user's configuration pattern, such as climate control settings and the like, and the user's pattern in using features, such as air conditioning usage data).  BRI, the claimed ‘receiving’ is taught by Esler as ‘obtain’ whereas the claimed ‘vehicle data’ is taught by Esler as ‘necessary information’ whereas the claimed ‘desired use’ is taught by Esler as ‘user's pattern in using features’.  The claimed ‘data measured’ is taught by Esler as ‘driving speed’);
      wherein the information about the desired manner of use of the vehicle data indicates a ban of further use of the vehicle data - Esler [0045] Referring back to FIG. 2, the user interacts with the configuration application 112 to enter parameter values and enable/disable features presented in the configuration template/data. Here, the claimed ‘ban further use’ is taught by Esler as ‘disable’); wherein the transportation vehicle data are stored in the database together with a log of access by applications to the transportation vehicle data – Esler [0022] The transportation vehicle database 120 contains information for identifying the user's specific transportation vehicle or a transportation vehicle model, as well as configuration data templates of transportation vehicles compatible with the system 100) ESLER DOES NOT TEACH
       updating the information about the permissible use of the transportation vehicle data according to the information about the desired use of the transportation vehicle;
       erasing the vehicle data from the database, the method further comprising
       sending a request for erasure of the local copies of the transportation vehicle data to an application that has accessed the transportation vehicle data according to the log of access by application to the transportation vehicle data. HOWEVER GORMLEY TEACHES 
     updating the information about the permissible use of the transportation vehicle data according to the information about the desired use of the transportation vehicle - Gormley [0143] … during run-time, the system security and diagnostics processor 144 may be utilized to ensure that a given peripheral has suitable permission or is otherwise suitably authorized to access a requested information processing workspace, e.g., within the reconfigurable space 104.  BRI, the claimed ‘updating’ is taught by Gormley as ‘reconfiguration ;
       erasing the vehicle data from the database - Gormley [0169]…the driver interface orchestration process 142 may … install or remove the software and/or hardware corresponding the peripheral ID).  BRI, the claimed ‘erasing local copy’ is taught by Gormley as ‘remove’); wherein the transportation vehicle data are stored in the database together with a log of access  - Gormley [0083] The temporary interface may also optionally include a communications interface. Such an arrangement allows real-time (or near real-time) extraction of vehicle data and communication 108 of that data back to a remote storage device. Still further, the communications interface may allow communication 108 to comprise queries to be remotely generated to the vehicle, e.g., such that a remote processing device, e.g. the data center 18 may be used to query the data logging device 105 for specific information during the evaluation), wherein the log includes the name of each application and time of access by the application to the transportation vehicle data - Gormley [0193] the control and interconnection system 24 may be utilized to collect and log data from vehicles during use and over the life of the vehicle. This information may be conveyed back to the data center 18.  BRI, the claimed ‘name and time of access’ is taught by Gormley as ‘collect and log data’ because to log the data includes what was used and when the data was used whereas the claimed ‘application’ is taught by Gormley as ‘data’ because the data is inclusive of a particular type of application); and 
       sending a request for erasure of the local copies of the transportation vehicle data to an application that has accessed the transportation vehicle data according to the log of access by application to the transportation vehicle data - Gormley [0193] The service coordinator 212 may also provide information back to the system controller 30 of the transportation vehicle's control and interconnection system 24 via the trouble analysis server 202 so as to enhance, update, repair, reprogram, or otherwise make available repair and/or diagnostic information to the transportation vehicle.  BRI, the claimed ‘request’ is taught by Gormley as ‘information back’ because the information is in response from the system controller request whereas the claimed ‘local copies’  is taught by Gormley as ‘...reprogram...repair information’ because the reprogramming would erase the existing local copy in controller 30.  The claimed ‘application is taught by Gormley as ‘trouble analysis’ provided by the trouble analysis server 202).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Gormley discreet authorization component common to all vehicles owned.  Esler parental control scheme does not explicitly teach but only suggests updating information about permissible use but fails to teach the data structure enforcing the parental control.  Esler would be motivated to consider Gormley one command updating all owner vehicles thereby efficiently applying configuration changes to all owned transportation vehicles, as desired by Esler at location [0003]).

           As to claim 2, (cancelled)
 
           As to claim 3, the combination of Esler and Gormley teaches the method of claim 2, wherein the transportation vehicle data are stored in the database together with information about access by applications to the transportation vehicle
Data – Esler [0022] The transportation vehicle database 120 contains information for identifying the user's specific transportation vehicle or a transportation vehicle model, as well as configuration data templates of transportation vehicles compatible with the system 100), and wherein, the method further comprises:
          erasing by the application the local copy of the transportation vehicle data in response to a location copy of the transportation vehicle data being produced by the application - Gormley [0169]…the driver interface orchestration process 142 may provide a template control, e.g., via a graphic user interface (GUI) 170 and access a display 172 to provide visual, audible or other feedback to an operator, e.g., to modify, i.e., update, upgrade, access, install or remove the software and/or hardware corresponding the peripheral ID).  Here, the claimed ‘erasing local copy’ is taught by Gormley as ‘remove’ whereas the claimed ‘the application’ is taught by Gormley as ‘template control’). The reasons to combine Esler with Gormley as set forth in claim 1 are applicable here in claim 3). 

              As to claim 4, the combination of Esler and Gormley teaches the method of claim 3, wherein the request for erasure of local copies of the transportation vehicle data is sent to all applications that have accessed the transportation vehicle data according to the log about access by applications to the transportation vehicle data – Gormley [0071] a local transportation vehicle availability search may be performed/updated to check for comparable transportation vehicles that may be local or more local to the client. Based upon the overall ratings, features, functions and configurations, the Digi-Drive representative 22 may reduce the initial candidate vehicle list down to a smaller number of vehicles, e.g., a list of three candidate vehicles. Here, the claimed ‘request’ is taught by Gormley as ‘availability search’ whereas the clamed ‘erasure’ is taught by Gormley as ‘updated’ because existing data is changed/replaced.  The availability if found erases the status of the transportation vehicle from all applications as reflected in the update.  The claimed ‘log’ is taught by Gormley as ‘list’ because a log is simply a data holder such as a list). The reasons to combine Esler with Gormley as set forth in claim 1 are applicable here in claim 4).

           As to claim 8, the combination of Esler and Gormley teaches the method of claim 1, wherein the information about the desired use of the transportation vehicle data indicates at least one application that is exclusively permitted to access the transportation vehicle data. – Esler  [0048] the user client 110 or any other devices (e.g., a key having a RDIF chip, a device with a near-field-communication chip) may be configured to automatically send an activation signal to the control module 130 when a predetermined condition (e.g., physical distance between the user and the transportation vehicle) is met.  Here, the claimed ‘exclusively’ is taught by Esler as ‘key having a RDIF chip’ because the key is an exclusive authorization to access the resource).

             As to claim 9, the combination of Esler and Gormley teaches the method of claim 1, wherein the information about the desired use of the transportation vehicle data indicates a predetermined validity of the transportation vehicle data. – Esler [0048] the user enters his membership registration information, such as a user ID and password associated with the user's account.  Here, the claimed ‘predetermined validity’ is taught by Esler as ‘registration information’ because at registration data is entered then becomes predetermined).

               As to claim 10, the combination of Esler and Gormley teaches the method of claim 9, wherein the predetermined validity of the transportation vehicle data comprises a period of validity of the transportation vehicle data and/or a local validity of the transportation vehicle data and/or a maximum number of aggregations of subsets of the transportation vehicle data – Esler [0044] in an embodiment, the configuration application 112 pre-populates the parameters/attributes in the configuration template with the user's previously adjusted configuration data. Here, the claimed ‘predetermined validity’ is taught by Esler as ‘user's previously adjusted configuration’ because at registration data is entered then becomes predetermined).

         As to claim 11, the combination of Esler and Gormley teaches the method of claim1, wherein the
information about the desired use of the transportation vehicle data indicates a ban on access by an application of a third party other than an operator of the database to the transportation vehicle data – Esler [0035] To enforce such parental control features, the transportation vehicle configuration management system 100 must recognize which configuration data takes priority over other configuration data…many transportation vehicles are now being equipped with parental control features that permit parents to configure the transportation vehicle's maximum speed, behavior of seatbelt warning system, and even the maximum audio volume.  Here, the claimed ‘third party’ is taught by Esler as ‘maximum speed…behavior of seatbelt’ because speeding and use of the seatbelt are taken over by the parent and not the speed or safety applications).

          As to claim 12, the combination of Esler and Gormley teaches the method of claim 1, wherein the desired use of the transportation vehicle data comprises logging access by an application to the transportation vehicle data, and wherein the method further comprises:
         logging the access by an application to the transportation vehicle data – Esler [0035] many transportation vehicles are now being equipped with parental control features that permit parents to configure the transportation vehicle's maximum speed).  Here, the claimed ‘application’ is taught by Esler as ‘parental control features’).

            As to claim 15, the combination of Esler and Gormley teaches the method of claim 1, wherein the information about the desired use of the transportation vehicle data is based on a user input by a user of the transportation vehicle – Esler [0045] in FIG. 3B, the user can personalize the configuration template or re-adjust the values of the configuration data).
           As to claim 16, the combination of Esler and Gormley teaches the method of claim 1, wherein the data measured in operation of the transportation vehicle comprises transportation vehicle user data – Esler [0035] the user account can be used to keep track of individual user's previous vehicles, previous configuration data, and even the user's patterns (e.g., driving, configuration, features usage patterns), which can be recognized or otherwise gathered from the user's vehicle or a collection of previous configuration data).

           As to claim 17, the combination of Esler and Gormley teaches the method of claim 1, wherein the data measured in operation of the transportation vehicle comprises uses of the transportation vehicle, including date, time and distance traveled – Gormley [0135] A non-driving interface may include menu options to obtaining vehicle information, obtain/review logged information such as gas mileage, trip/travel distances, vehicle performance metrics, etc., as well as menu options for hands free phone usage, music selection, etc. BRI, the claimed ‘time’ is taught by Gormley as ‘logged information’ because one of ordinary skill in the art understands that logging data necessarily includes time and date information else the data would not have any context).

Claims 5-7  are rejected under 35 U.S.C. 103 as being unpatentable over Esler, in view of  Gormley, and in further view of Kwon Jungho et al, US 20160216955 A1, July 28, 2016, hereafter referred to as Kwon.

                As to claim 5, the combination of Esler and Gormley teaches the method of claim 3.  The COMBINATION OF ESLER AND GORMLEY DO NOT TEACH wherein the request for erasure of local copies of the transportation vehicle data further comprises a request to the application to forward the request for erasure of local copies of the transportation vehicle data to further applications that have accessed the local copy HOWEVER KWON TEACHES wherein the request for erasure of local copies of the transportation vehicle data further comprises a request to the application to forward the request for erasure of local copies of the transportation vehicle data to further applications that have accessed the local copy– Kwon  [0119 0120]  since at 19’…the entitlement server 120 may receive the application deletion request containing the application ID, and may forward the application ID to the virtual device manager server 130. The virtual device manager server 130 may receive the application ID, and may validate the application ID…since at 20’ the virtual device manager server 130 may transmit a deletion address (App uninstaller) for the deletion of the application to the entitlement server 120.  Kwon teaches the data can be transportation vehicle data at [0032] by way of a transportation vehicle infotainment device.   It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Esler and Gormley with Kwon to provide a cascading deletion feature for increased security in transportation vehicle data management.  Esler motivation stems from the fact that many owners have more than one transportation vehicle.  One command that updates all owner inventory would efficiently apply configuration changes to all other transportation vehicles owned as taught by Esler at location [0003]).

             As to claim 6, the combination of Esler, Gormley, and Kwon teaches the method of claim 5, wherein the method further comprises:
            determining by the application a further application that has accessed the local copy of the transportation vehicle data – Kwon [0116] When executing the application, an App UI 118 in the electronic device 110 may display an icon associated with a virtual disk drive (L:) on the display unit);
            forwarding the request for erasure of local copies of the transportation vehicle data to the further application – Kwon [0116] When the user clicks on the icon, the App folder of the electronic device 110 and the App folder of the virtual device manager server 130 may be synchronized); and erasing by the further application  the further local copy of the transportation vehicle data in response to a further local copy of the transportation vehicle data having been produced by the further application – Kwon  [0119 0120]  since at 19’…the entitlement server 120 may receive the application deletion request containing the application ID, and may forward the application ID to the virtual device manager server 130. The virtual device manager server 130 may receive the application ID, and may validate the application ID…since at 20’ the virtual device manager server 130 may transmit a deletion address (App uninstaller) for the deletion of the application to the entitlement server 120).  Here, the claimed ‘further application’ is taught by Kwon as ‘virtual device manager’ because the device manager monitors all platforms of Figure 11 and can determine what apps are installed). The reasons of obviousness have been noted in the rejection of claim 5 above and applicable herein.

               As to claim 7, the combination of Esler, Gormley, and Kwon teaches the method of claim 1 further comprising:
              outputting a notification to a user of the transportation vehicle that the transportation vehicle data have been erased - Kwon [0122] In operation 1160, the App Remover 119 in the electronic device 110 may transmit a request to the virtual device manager 115 for the deletion of the App client. That is, when the deletion of the application host is completed in the virtual system, the electronic device 110 may delete the App client in order to t complete the deletion of the application).   The reasons of obviousness have been noted in the rejection of claim 5 above and applicable herein.

s 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Esler and Gormley, in view of Camacho; Esteban et al, US 20180091608 A1, March 29, 2018, hereafter referred to as Camacho.

                 As to claim 13, the combination of Esler and Gormley teaches the method of claim 12, further comprising:
                sending a query to the application concerning whether the application has allowed a further application to access the transportation vehicle data – [0189] The local service center 206 may also communicate with parts departments 208 and other necessary sources to properly obtain required parts for servicing the transportation vehicle, regardless of whether the servicing of the request comprises preventative, diagnostic, required servicing or other forms of attention.  THE COMBINATION OF ESLER DOES NOT TEACH and logging the access by the further application to the transportation vehicle data, HOWEVER CAMACHO TEACHES logging the access by the further application to the transportation vehicle data – Camacho [0007]. receiving a user login request establishing a current transportation vehicle application session, and analyzing an application history of the user including usage data for at least one previous transportation vehicle application session of the user. The method further includes presenting a transportation vehicle command sequence during the current transportation vehicle application session based upon the at least one previous transportation vehicle application session of the user.  Here, the claimed ‘application’ is taught by Camacho as ‘login request’ as the user must undergo an identity or validation application as the initial application.  The claimed ‘further application’ is taught by Camacho as ‘transportation vehicle command sequence’ because the first application of access allows the further application to issue transportation vehicle commands.   It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Esler with Camacho to provide a log of third party applications as part of a security 

           As to claim 14, the combination of Esler, Gormley, and Camacho teaches the method of claim 13 further comprising:
           receiving a user input by a user of the transportation vehicle – Esler [0045] the user interacts with the configuration application 112 to enter parameter values and enable/disable features presented in the configuration template/data),
            wherein the user input indicates a desired output of logged access to the user – Esler[0044]…As shown in FIG. 3B, the GUI can be provided with a button (e.g., question mark) which provides the user with a detailed explanation of each setting presented in the GUI); and            outputting the logged access to the user – Esler [0045] Referring back to FIG. 2, the user interacts with the configuration application 112 to enter parameter values and enable/disable features presented in the configuration template/data.  Here, the claimed ‘outputting’ is taught by Esler as ‘presented’ because the GUI outputs the information whereas the claimed ‘logged access’ is taught by Esler at location [0023] as setting up a user account and subsequent logins).

        

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B. JONES whose telephone number is (571) 272-9637.  The examiner can normally 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /WILLIAM B JONES/Examiner, Art Unit 24914/30/2021


/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491